Citation Nr: 0710247	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  02-08 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for left knee 
retropatellar pain syndrome, currently rated 20 percent 
disabling.

2.  Entitlement to an increased evaluation for right knee 
retropatellar pain syndrome, currently rated 20 percent 
disabling.

3.  Entitlement to an increased evaluation for residuals of a 
left thumb injury, currently rated 10 percent disabling.

4.  Entitlement to an increased (compensable) evaluation for 
costochondritis.

5.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from November 1972 to 
October 1976 and from October 1979 to December 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 and later rating 
decision by the Department of Veterans Affairs (VA) Atlanta, 
Georgia Regional Office (RO), which denied entitlement to 
increased evaluations for his service connected 
costochondritis, bilateral knee, and left thumb disorders.  
That decision also declined the veteran's application seeking 
to reopen his previously denied claim for service connection 
for a back disorder. 

In an October 1994 rating decision, the RO denied service 
connection for a back strain.  There is no indication that 
the veteran was notified of this decision. Accordingly, it 
did not become final.  Hauck v. Brown, 6 Vet. App. 518, 519 
(1994).  Therefore, the issue of entitlement to service 
connection for a low back disorder will be addressed on the 
merits.

The issues of an increased evaluation, in excess of 10 
percent, for residuals of a left thumb injury and service 
connection for a low back disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center in Washington, D.C.



FINDINGS OF FACT

1.  The veteran's left knee disability does not result in 
limitation of flexion to 15 degrees or less, limitation of 
extension, instability, or ankylsosis.  He complains of pain.

2.  The veteran's right knee disability does not result in 
limitation of flexion to 15 degrees or less, limitation of 
extension, instability, or ankylsosis.  He complains of pain.

3.  The veteran's costochondritis is characterized by 
intermittent pain with exercise activity.  More than slight 
disability of the thoracic muscles is not shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
left knee retropatellar pain syndrome are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.14, 4.40, 4.45, 4.71, Plate II, 4.71a, Diagnostic Codes 
5003, 5010, 5256, 5257, 5260, 5261 (2006).

2.  The criteria for a rating in excess of 20 percent for 
right knee retropatellar pain syndrome are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.14, 4.40, 4.45, 4.71, Plate II, 4.71a, Diagnostic Codes 
5003, 5010, 5256, 5257, 5260, 5261 (2006).

3.  The criteria for a compensable evaluation for 
costochondritis have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.72, 
Diagnostic Code 5322 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2001, February 2005, 
and March 2006; rating decisions in November 1999 and May 
2002; a statement of the case in May 2002; and a supplemental 
statement of the case in August 2003.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the November 2006 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to these claims.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which represent, as far can be 
practically determined, the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.

The Court has held that when a diagnostic code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and that examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Regulations define disabilities of the musculoskeletal system 
as primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  38 C.F.R. § 4.40.

Disabilities of the joints consist of reductions in the 
normal excursion of movements in different planes. 
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.

When the requirements for a compensable rating of a 
diagnostic code are not shown, a 0 percent rating is 
assigned.  38 C.F.R. § 4.31 (2006).

The lay statements and testimony describing the symptoms of 
the veteran's disabilities are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

A.  Right and Left Knee Retropatellar Syndrome.

Service medical records show that the veteran was evaluated 
and treated in service for recurrent bilateral knee pain.

VA outpatient treatment records dated from 1999 to 2005 show 
complaints of knee pain, bilaterally.  It was noted in March 
2005 that the veteran had no severe limitations of range of 
motion of the joints.

The veteran was examined by VA in November 1998 and noted to 
have complaints of bilateral knee pain, left greater than 
right.  On VA examination in June 2000 the veteran complained 
of left knee pain with flare-ups of pain four times a week.  
On physical examination, it was noted that the veteran had 
mild tenderness on the medial and lateral aspects of both 
knees.  There was no swelling and both knees were stable.  
Motion of the left knee was from 0 to 100 degrees with 
flexion ending due to pain. Motion of the right knee was from 
0 to 110 degrees with flexion ending due to pain.  X-rays of 
the knees were within normal limits.  Arthralgia of both 
knees with normal x-ray findings was diagnosed.

When examined by VA in April 2003, the veteran complained of 
constant knee pain, stiffness, swelling, and instability.  On 
physical examination he was noted to have a slightly wide 
base and antalgic gait secondary to his bilateral knee 
problem and pain.  There was no swelling or effusion.  There 
was tenderness around the patella and patellar compression 
produced pain.  The examiner noted severe restriction of 
range of motion with both the right and left knee flexion 
beyond 60 degrees limited with extension of both knees to 0 
degrees.  The examiner observed that the veteran's movements 
were very guarded and painful and that the veteran was unable 
to perform deep knee bends.  Retropatellar pain syndrome of 
both knees with severe functional loss due to pain was 
diagnosed.

An MRI of the lower extremity joint in February 2005 was 
interpreted to reveal tiny non-specific joint effusion but to 
be otherwise negative.

The veteran's bilateral knee disabilities have been rated 
under Diagnostic Code 5010-5260.  Diagnostic Code 5010 
provides that arthritis which is due to trauma and which is 
substantiated by X-ray findings will be rated, by analogy, as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.  Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent disability 
rating will be assigned based upon X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent disability evaluation will be 
granted with X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003. These 10 percent and 20 percent ratings 
based on X-ray findings will not be combined with ratings 
based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003, Note 1.

Normal flexion and extension of the knee joint ranges from 
140 degrees of flexion to zero degrees of extension.  38 
C.F.R. § 4.71, Plate II.  A compensable rating of 10 percent 
will be assigned with evidence of limitation of flexion of 
the leg to 45 degrees.  The next higher evaluation of 20 
percent requires evidence of limitation of flexion of the leg 
to 30 degrees. The highest rating allowable pursuant to this 
diagnostic code, 30 percent, necessitates evidence of 
limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.  

Limitation of extension of the leg to 10 degrees will result 
in the assignment of a 10 percent evaluation.  The next 
higher rating of 20 percent requires evidence of limitation 
of extension of the leg to 15 degrees.  A 30 percent 
evaluation necessitates evidence of limitation of extension 
of the leg to 20 degrees.  A 40 percent rating requires 
evidence of limitation of extension of the leg to 30 degrees.  
The highest evaluation allowable pursuant to this diagnostic 
code, 50 percent, necessitates evidence of limitation of 
extension to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

Slight recurrent subluxation or lateral instability warrants 
the assignment of a 10 percent disability rating.  The next 
higher evaluation of 20 percent requires evidence of moderate 
recurrent subluxation or lateral instability. The highest 
rating allowable pursuant to this Diagnostic Code, 30 
percent, requires evidence of severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.

Moreover, the Board notes that, although regulations 
recognize that a part which becomes painful on use must be 
regarded as seriously disabled, these provisions are 
qualified by specific rating criteria applicable to the case 
at hand.  See 38 C.F.R. §§ 4.40, 4.45.  As the Board has 
discussed, evaluation of the service-connected left and right 
knee requires consideration of any associated limitation of 
motion of the veteran's left knee.  38 C.F.R. § 4.71, Plate 
II; § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261.  
Application of the precepts enunciated in DeLuca v. Brown, 8 
Vet. App. 202 (1995) requires that problems such as pain on 
use be specifically considered when evaluating the veteran's 
disability.  Specifically, when a Diagnostic Code provides 
for compensation based on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and the examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also, 38 C.F.R. 
§ 4.59 (2006).

Significantly, recent examinations of the veteran's knees do 
not reflect limitation of extension or any limitation of 
flexion to less than 45 degrees.  38 C.F.R. § 4.71, Plate II.  
Such limitation of motion does not approach limitation of 
extension to 10 degrees or more or limitation of flexion to 
45 degrees or more, which is required for a grant of a 
compensable evaluation of 10 percent.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  Thus, the veteran has not 
objectively demonstrated left or right knee motion limited to 
a degree such as to warrant assignment of more than a 0 
percent rating for these disorders under Diagnostic Code 
5260. Consequently, disability ratings greater than the 
currently assigned evaluation of 20 percent, based on the 
limitation of motion of the veteran's left and right knees, 
are not warranted.  Certainly, the evidence does not show 
limitation of flexion to 15 degrees or less which would be 
required for a higher rating.  And the veteran is shown to be 
capable of extension to 0 degrees.

The Board acknowledges the veteran's complaints of bilateral 
knee pain characterized as severe by his VA examiner in April 
2003.  In addition, examination of the veteran's knees has 
demonstrated tenderness around the patella.  However, 
evaluation has not shown instability or subluxation.  In 
addition, there are no findings recorded showing objective 
manifestations of functional impairment such as atrophy, 
redness, skin changes, or swelling.

In light of these negative evaluation findings, the Board 
concludes that a disability rating greater than the currently 
assigned evaluation of 20 percent for the service-connected 
left and right knee disabilities, based upon functional 
impairment primarily due to pain, that the veteran 
experiences as a consequence of use of his lower extremities 
is not warranted.  The currently assigned ratings of 20 
percent adequately portray the functional impairment 
(including pain) that the veteran experiences as a result of 
his service-connected left and right knee disabilities.  See 
DeLuca, 8 Vet. App. at 204-207; see also 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261.

The Board also has considered the VA General Counsel 
Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), 69 
Fed. Reg. 59990 (2004).  That decision held that a claimant 
who had both limitation of flexion and limitation of 
extension of the same leg must be rated separately under 
diagnostic codes 5260 and 5261 to be adequately compensated 
for functional loss associated with injury to the leg.  This 
however does not apply to the veteran's case given that he 
has not demonstrated any limitation of motion on extension 
and, in fact, has not demonstrated a compensable rating under 
either Code 5260 or 5261 based on a strict adherence to the 
limitation of motion criteria.  The RO has assigned 20 
percent ratings under Code 5010-5060 in recognition of the 
fact that there is some limitation of motion with pain under 
Codes 5260.  The Board does not interpret the General Counsel 
opinion as providing for separate ratings for noncompensable 
limitation of flexion and limitation of extension due to pain 
and believes that the 20 percent rating for limitation of 
motion with pain (although noncompensable under Codes 5260 
and 5261) under Code 5003 is all that is permitted under that 
regulatory provision.

In the absence of evidence of disability comparable to 
ankylosis, dislocation of semi-lunar cartilage, or impairment 
of the tibia or fibula, Diagnostic Codes 5256, 5258, and 5262 
are not applicable.

Under these circumstances, therefore, a basis upon which to 
assign increased schedular ratings for the veteran's service-
connected left and right knee disabilities has not been 
presented.  Therefore, his appeal must be denied.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996). 38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 

B.  Costochondritis.

The veteran's service-connected costochondritis is 
analogously evaluated pursuant to 38 C.F.R. § 4.73, 
Diagnostic Code 5321, pertaining to the thoracic muscle 
group. For injuries affecting this Muscle Group, the 
regulation authorizes a noncompensable evaluation for slight 
disability, a 10 percent for moderate disability, a 20 
percent for severe or moderately severe disability.

There are no contemporaneous service records discussing an 
injury to the muscles of the veteran's chest wall, or noting 
a penetrating or through and through wound to the soft 
tissue.  There is no service medical evidence of an open 
comminuted fracture of the chest wall (sternum/ribs) or 
tendon damage.  Thus the criteria at 38 C.F.R. § 4.56(a), 
(b), and (d) do not provide any basis for a higher evaluation 
of the veteran's costochondritis when evaluating this 
disability under Diagnostic Code 5321.  The veteran's 
disability constitutes not more than slight disability of the 
affected muscle group.  Moderate disability must be shown to 
warrant a compensable rating.

While the veteran has related complaints of pain, associated 
with his service-connected disability, the medical evidence 
reflects virtually no evidence of any objective 
symptomatology other than mild tenderness and pain to 
palpation related to costochondritis.  On VA examination in 
June 2000, the examiner noted that the veteran had no loss of 
muscle or joint function attributable to this disorder.  In 
June 2005, the veteran was noted by his VA primary care 
physician to have tenderness to palpation over his left chest 
but there were no other pertinent clinical findings.  Based 
on the very minimal medical evidence of symptomatology 
associated with costochondritis, the Board concludes that a 
compensable evaluation is not warranted because limitation of 
function sufficient to warrant a compensable rating is not 
shown.

The Board accepts that the veteran has episodes of chest pain 
with exercise activity. However, complaints of chest pain 
without other indicia of disability do not warrant a 
compensable evaluation.

In sum, the evidence establishes that the veteran's 
symptomatology does not meet the criteria for a compensable 
evaluation for costochondritis.  Therefore, the claim must be 
denied.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996). 38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 


ORDER

An increased evaluation for left knee retropatellar pain 
syndrome is denied.

An increased evaluation for right knee retropatellar pain 
syndrome is denied.

An increased (compensable) evaluation for costochondritis is 
denied.


REMAND

The veteran contends that his service connected left thumb 
disability is more severe than the current noncompensable 
evaluation reflects. The rating criteria for evaluating 
disability involving single or multiple digits of the hand 
were amended, effective August 26, 2002.  A note under 
Diagnostic Code 5224 now requires that a medical 
determination must "consider whether evaluation as amputation 
is warranted and whether an additional evaluation is 
warranted for resulting limitation of motion of other digits 
or interference with overall function of the hand."

The relevant evaluation requirements effective since August 
26, 2002 also provide for a new diagnostic code, which 
discusses the particular limitation of motion of the thumb.  
According to this Diagnostic Code, evidence of a gap of less 
than one inch (2.5 centimeters) between the thumb pad and the 
fingers of the minor hand, with the thumb attempting to 
oppose the fingers, results in the assignment of a 
noncompensable disability evaluation.  Evidence of a gap of 
one to two inches (2.5 to 5.1 centimeters) between the thumb 
pad and the fingers on the minor hand, with the thumb 
attempting to oppose the fingers, warrants the assignment of 
a 10 percent disability rating.  Evidence of a gap of more 
than two inches (5.1 centimeters) between the thumb pad and 
the fingers on the minor hand, with the thumb attempting to 
oppose the fingers, is necessary for the grant of a 20 
percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5228 
(2006).

The April 2003 VA examination, which was performed subsequent 
to the amendments at issue here, did not specifically measure 
the gap, if any, between the veteran's left thumb and 
fingers.  Therefore, the Board concludes that in order to 
comply with VA's duty to assist and because the evidence of 
record with regard to the issue on appeal does not address 
the criteria in Diagnostic Code 5228, the veteran should 
undergo additional VA examination to obtain findings specific 
to the rating criteria for an increased evaluation for his 
left thumb disability.  The examiner should also render 
findings as to extent of functional loss due to pain and/or 
weakness, to include with repeated use and during flare-ups.  
38 U.S.C.A. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The RO should consider all potentially applicable 
diagnostic codes and rating code provisions, to specifically 
include those cited to above, in evaluating the service-
connected disability.

Further, as indicated above, the Board has found that the 
veteran has a pending original claim for service connection 
for a low back disorder.  However, the RO has issued a 
statement of the case only on the question of whether new and 
material evidence has been received to reopen the previously 
denied claim.  The veteran would be potentially prejudiced if 
the Board were to decide this issue on the merits without a 
statement of the case on the merits.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  In this case, the veteran and his 
representative have not offered contentions on the merits, 
but have acted under the impression that they were required 
to submit new and material evidence. 

In view of the foregoing, the case is remanded for the 
following:

1.  Schedule the veteran for a VA 
orthopedic examination to determine the 
current severity of the his left thumb 
disability.  The claims folder should be 
provided to the examiner for review and 
the report should note that review.  The 
examiner should provide the following 
information:

a)  State the range of motion, 
expressed in degrees of the left 
thumb, and any additional limitation 
of motion due to pain.
b)  State (in inches or centimeters) 
the length of any gap between the 
veteran's left thumb pad and left 
fingers, with his thumb attempting 
to oppose his fingers.
c)  State whether there is any other 
resulting limitation of motion of 
other digits or interference with 
overall function of the hand due to 
the thumb disability.
d)  State the extent of any 
functional loss present in the 
veteran's left thumb due to weakened 
movement, excess motion, excess 
fatigability, incoordination, or 
pain on use.  Any additional 
impairment on use or in connection 
with any flare-up should be 
described in terms of the degree of 
additional range-of-motion loss.
e)  State whether, in view of the 
overall functional limitations 
imposed by the veteran's left thumb 
disability, it is at least as likely 
as not that such disability is 
comparable to (1) favorable 
ankylosis of the thumb; (2) 
unfavorable ankylosis of the thumb; 
or (3) amputation of the thumb.  If 
disability comparable to amputation 
of the thumb is found, the examiner 
must indicate whether such 
amputation is more consistent with 
amputation (a) at the distal joint 
or through the proximal phalanx; (b) 
at the metacarpophalangeal joint or 
through proximal phalanx; or (c) 
with metacarpal resection.

2.  Then, readjudicate the issues on 
appeal in light of all the evidence of 
record.  If any benefit sought remains 
denied, issue a supplemental statement of 
the case and allow the veteran an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board.

The veteran is advised that failure to report for any 
scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2006).  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment. The law requires that all claims that 
are remanded by the Board or the United States Court of 
Appeals for Veterans Claims for development or other action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


